Case: 17-40337      Document: 00514211675         Page: 1    Date Filed: 10/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit


                                    No. 17-40337
                                                                                      FILED
                                                                               October 26, 2017
                                  Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
ELIJAH WHITE RATCLIFF, Individually and in his Official Capacity as an
Agent,

              Plaintiff – Appellant

v.

STATE OF TEXAS; CITY OF LIVINGSTON, TEXAS; LHR,
INCORPORATED; HULL & ASSOCIATES, P.C.; ONE WEST BANK, FSB,
formerly known as IndyMac F.S.B.; KENNETH HAMMACK; KEN PAXTON;
TEXAS POLK COUNTY; ELIZABETH E. COKER; KATHLEEN SEBELIUS,
SECRETARY, DEPARTMENT OF HEALTH AND HUMAN SERVICES,

              Defendants – Appellees.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:15-CV-106


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       This appeal arises from the district court’s dismissal of Elijah W.
Ratcliff’s (“Ratcliff”) amended complaint and its imposition of sanctions.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40337      Document: 00514211675        Page: 2    Date Filed: 10/26/2017



                                    No. 17-40337
      Ratcliff sued the State of Texas; City of Livingston, Texas; Polk County,
Texas; LHR, Inc.; Hull and Associates, P.C.; One West Bank, FSB; Kenneth
Hammack; Ken Paxton; Elizabeth E. Coker; and Kathleen Sebelius for a litany
of ill-defined civil-rights abuses. These claims are substantially identical to
those brought by Ratcliff in an earlier lawsuit that arose before this Court in
the same procedural posture and included three of the same defendants. See
generally Ratcliff v. City of Livingston, Tex., 406 F. App’x 843 (5th Cir. 2010).
      In the district court, all pending motions were referred to the magistrate
judge for report and recommendations.             The magistrate judge dismissed
Ratcliff’s rambling, conclusory complaint for, among other reasons, failure to
state a claim. The magistrate judge also found that “at least one defendant,
Governor Abbott,” was entitled to sovereign immunity.                  In addition to
dismissing all of Ratcliff’s claims, the magistrate judge recommended granting
the City of Livingston’s motion for sanctions: $1500 to be paid to the clerk of
the court and $4200 to be paid to the City of Livingston for expenses and
attorneys’ fees. Noting that Ratcliff’s objections to the magistrate judge’s
report failed to present specific arguments in rebuttal, the district court
adopted all recommendations and dismissed all claims.
      On appeal, Ratcliff fails to challenge the reasoning either of the
magistrate judge’s recommendation to dismiss or of the district court’s order
dismissing the claims. 1     In the first part of his brief, Ratcliff repeats his
amended complaint.        Thereafter, his brief proceeds chiefly by “rambling,
conclusional, and irrelevant allegations, peppered with numerous citations.”
See id. at 845. Ratcliff fails altogether to mention the substantial monetary
sanction levied against him below.


      1   Assuming arguendo that Ratcliff made colorable arguments regarding the
applicability of qualified immunity, we need not consider them because the claims against
Texas and the relevant state officials fail on other grounds.
                                           2
    Case: 17-40337     Document: 00514211675     Page: 3    Date Filed: 10/26/2017



                                  No. 17-40337
      Though this Court “liberally construe[s] briefs of pro se litigants and
appl[ies] less stringent standards” to them, pro se appellants are not thereby
relieved of the responsibility to brief the issues and comply with Federal Rule
of Appellate Procedure 28. Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).
This Court deems claims abandoned that are not raised on appeal.               See
Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). By failing to identify error in the magistrate judge’s and district court’s
orders, Ratcliff has abandoned any arguments challenging them. Id. at 748.
      Ratcliff also appears to appeal the implicit denial of his motion to
disqualify the district court pursuant to 28 U.S.C. §§ 144 and 455. We review
the denial of recusal motions for abuse of discretion. See Chitimacha Tribe of
La. v. Harry L. Laws Co., Inc., 690 F.2d 1157, 1166 (5th Cir. 1982).
      In Ratcliff’s affidavit, he states that the district court demonstrated
actual bias by requesting that another, unnamed person initiate a charge of
unauthorized practice of law against him. The district court exhibited the
appearance of bias, Ratcliff continues, by:
            displaying an affinity or interest in the disposition of
            the immediate proceeding contrary to the decision of
            the [Social Security Administration Administrative
            Law Judge] in August of 2013 regarding Complainant
            under the Social Security Act and . . . totally evasive of
            and contrary to the decision of the Honorable Kenneth
            L. Travis in No. 81-2, U.S. Department of the
            Treasury.

      We conclude that the district court was well within its discretion to deny
the motion under both § 144 and § 455 standards. To demonstrate actual bias
in a § 144 affidavit, a party must, inter alia, state material facts showing bias
with particularity. See Henderson v. Dep’t of Pub. Safety & Corr., 901 F.2d
1288, 1296 (5th Cir. 1990). To demonstrate the appearance of bias under § 455,
a movant “must show that, if a reasonable man knew of all the circumstances,
                                        3
    Case: 17-40337      Document: 00514211675   Page: 4   Date Filed: 10/26/2017



                                 No. 17-40337
he would harbor doubts about the judge’s impartiality.” See Chitimacha, 690
F.2d at 1165. Ratcliff’s vague statements elicit no doubts as to Judge Clark’s
impartiality. See id.
      For these reasons, the district court’s dismissal of Ratcliff’s amended
complaint and its imposition of sanctions are AFFIRMED.




                                       4